Citation Nr: 0718257	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  05-00 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a gunshot wound to 
the right leg.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a spinal defect, 
kyphosis (claimed as scoliosis, back problems).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from April 1980 to 
September 1983 and had subsequent active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) in the 
National Guard.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefits sought on 
appeal.

The record raises the issue of entitlement to service 
connection for residuals of dental trauma, to include 
entitlement to dental treatment.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that a gunshot 
wound to the right leg existed prior to entry onto active 
duty.

2.  Clear and unmistakable evidence shows that a gunshot 
wound to the right leg was not aggravated by military 
service.

3.  In June 1998, the Board denied entitlement to service 
connection for a back disorder.

4.  The evidence associated with the claims file subsequent 
to the June 1998 Board decision does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a spinal defect, kyphosis (claimed as 
scoliosis, back problems).




CONCLUSIONS OF LAW

1.  A gunshot wound to the right leg was not incurred or 
aggravated in-service.  38 U.S.C.A. §§ 1111, 1131, 1153, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306 (2006).

2.  The Board's June 1998 decision, denying entitlement to 
service connection for a back disorder is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2006).

3.  The additional evidence presented since the June 1998 
Board decision is not new and material, and the claim for 
entitlement to service connection for a spinal defect, 
kyphosis (claimed as scoliosis, back problems) is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in November and 
December 2003, and March and April 2004 correspondence 
fulfills the provisions of 38 U.S.C.A. § 5103(a) save for a 
failure to provide notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disabilities on appeal.  The claims were readjudicated in a 
November 2004 statement of the case.  The failure to provide 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal is harmless because the preponderance of the evidence 
is against the appellant's claim for service connection, and 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

In addition, the November 2003 and March and April 2004 
letters provided appropriate information and evidence 
necessary to reopen the claim for service connection for a 
spinal defect, kyphosis (claimed as scoliosis, back 
problems), and adequately informed him of the specific basis 
for the prior denials of his claim.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available and there is no pertinent evidence 
which is not currently part of the claims file.  It is noted 
that the veteran was scheduled for a RO hearing and a Travel 
Board hearing but failed to attend these hearings.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claims. 

II.  Service connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1131, 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury. If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a veteran's condition is found to have preexisted 
service, either because it is noted at the time of the entry 
into service or because preexistence was demonstrated by 
clear and unmistakable evidence, the presumption of 
aggravation must be considered.  A preexisting injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993).

VA General Counsel, in VAOPGCPREC 3-2003; 69 Fed. Reg. 25178 
(2004), held that to rebut the presumption of sound 
condition, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.



Gunshot wound to the right leg

Background

While serving with the National Guard the appellant was 
treated for a right leg muscle strain. 

In a January 1980 Report of Medical History, the veteran 
reported at age 17 a gunshot wound to the right leg 
(recovered).  The physician noted the gunshot wound to the 
right leg was not considered disabling.  

Service medical records do not show that the veteran was 
treated during active duty for residuals of his gunshot 
wound.  

VA treatment records dated in February 2004 show history of 
gunshot wound to the right leg.  The veteran reported only 
occasional pain in his right leg.  

Analysis

The veteran's 1980 enlistment examination to include Report 
of Medical History noted the veteran incurred a gunshot wound 
to the right leg when he was 17; however, he recovered and it 
was not considered disabling.  There is no medical evidence 
of treatment while on active duty for the veteran's gunshot 
wound residuals.

In this case, in light of the pre-service history of a 
gunshot wound the appellant did not enter active duty with a 
sound right leg and the presumption of soundness does not 
attach.  Hence, a gunshot wound was not incurred while on 
active duty.  Moreover, there were no complaints or treatment 
for the gunshot wound during active service.  Therefore, 
there is no medical evidence that the gunshot wound was 
aggravated during service and his current condition was not 
causally related to service.  There is no competent evidence 
to the contrary.  

The only post service medical evidence concerning the 
veteran's right leg is noted in VA treatment records dated in 
February 2004, approximately 21 years after separation from 
active duty service.  The treatment records note the 
veteran's history of a gunshot wound to the right leg and the 
veteran reported occasional pain in the right leg.  The VA 
treatment notes did not indicate that the veteran's gunshot 
wound was aggravated by service.  Hence, the competent 
evidence clearly and unmistakably shows that the veteran's 
preexisting gunshot wound to the right leg did not increase 
in severity during service, and was not aggravated in-
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

As such, the benefit sought on appeal must be denied.  38 
U.S.C.A. §§ 1111, 1112; 38 C.F.R. § 3.304(b).

III.  New and material evidence

Generally, a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that new and material evidence is 
not offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Service connection for a back disorder was denied in a June 
1998 Board decision.  The appellant did not appeal.

The evidence on file at the time of the June 1998 Board 
decision included the veteran's service medical records for 
active duty service which were negative for complaints, 
treatment, or diagnosis of a back or spine disorder.  

An examination for enlistment in the National Guard in 
September 1988 showed mild scoliosis as a defect.  In 
November 1988, an examination revealed right lumbar 
scoliosis.  Mild scoliosis was diagnosed.  An examination in 
September 1991 showed no spinal defect or abnormalities.  
Clinical evaluation of the spine was normal.  

The veteran submitted numerous written statements support of 
his claim.  In May 1997, he reported he received treatment 
for his back from Dr. Mark Moyers, who informed him that his 
spinal disorder was an act of nature and not the fault of the 
military.  In June 1997, the RO sent requests for medical 
treatment records to Dr. Moyers and the Moyers Chiropractic 
Center but did not receive any response.  In September 1997, 
the veteran requested an extension of time to submit evidence 
from Dr. Moyers.  The RO granted an extension until December 
1997 but no treatment reports were received.

Evidence received after the June 1998 Board decision included 
a February 2004 VA outpatient treatment record in which the 
veteran reported occasional back pain treated with Tylenol.  
A lumbar spine x-ray report revealed no significant bony 
abnormality.  The disc spaces were normally maintained and 
the vertebral bodies appeared intact.  The bony pelvis as 
visualized appeared normal.  The impression was negative 
lumbar spine.  

There is no additional medical evidence since the June 1998 
Board decision showing a nexus between the veteran's current 
back condition and any incident of service.  The evidence 
received after the June 1998 Board decision is merely 
cumulative of evidence previously of record in that it shows 
that the veteran has back pain.  This evidence does not raise 
a reasonable possibility of substantiating the claim.  What 
was missing at the time of the June 1998 Board decision and 
what is missing now, is medical evidence linking the 
veteran's current back disability to service.

While the veteran's statements linking his claimed disability 
to service are acknowledged, to the extent that he is 
attempting to present argument regarding etiology or medical 
causation of disease or illnesses, he is not competent since 
it has not been shown that he has the necessary medical 
skills and training to offer opinions on such medical 
questions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  The veteran's contentions in this regard were 
previously of record and his current contentions, being 
essentially the same, are not new and material to his claim.




ORDER

Entitlement to service connection for a gunshot wound to the 
right leg is denied.

New and material evidence not having been submitted, 
reopening of the claim for service connection for a spinal 
defect, kyphosis (claimed as scoliosis, back problems) is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


